UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7643


TITUS THOMAS,

                Plaintiff - Appellant,

          v.

OFFICER GERAGHTY; IMANI     GREEN, Inmate    #337-646; JESSE
THOMAS, Inmate #340-968;    JUSTIN CHANEY,   Inmate #348-112;
SERGEANT MIDDLETON,

                Defendants - Appellees.



                            No. 10-7666


TITUS THOMAS,

                Plaintiff - Appellant,

          v.

SERGEANT MIDDLETON; OFFICER FRAS; OFFICER KENDALL; CAPTAIN
WALLS (MCTC),

                Defendants - Appellees.



                            No. 10-7764


TITUS THOMAS,

                Plaintiff - Appellant,

          v.
SERGEANT HUFF; SERGEANT R. LIKIN; SERGEANT JOHN IHEOMA; P.
KNIGHT, Case Manager; JESSE THOMAS, Inmate; DONALD FOSTER,
Inmate; JUSTIN CHANEY, Inmate; WILLIAM COOL, Inmate; TERRY
MILLER, Inmate,

                Defendants - Appellees.

          v.

OFFICE OF THE ATTORNEY GENERAL,

                Party-in-Interest.



                              No. 11-6051


TITUS THOMAS,

                Plaintiff - Appellant,

          v.

AJALA, Sgt.;    A.   YUSUT;    HARRIS,   Sgt.;   AMAGHIONYEODIWE,
Officer,

                Defendants – Appellees,

          and

JUSTIN CHANEY, inmate #348-112; ANTONIO WATSON, inmate #336-
897; TERRY MILLER, inmate #274-682; MARCUS SHANNON, inmate
#281-148,

                Defendants.



                              No. 11-6055


TITUS THOMAS,

                Plaintiff - Appellant,

          v.

                                   2
JAMES TICHNELL, Case Management Supervisor; P. KNIGHT, Case
Manager; LT. FRIEND,

                Defendants - Appellees.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.     Alexander Williams, Jr., District
Judge.    (8:10-cv-01478-AW; 8:10-cv-01494-AW; 8:10-cv-02153-AW;
8:10-cv-02090-AW; 8:10-cv-02523-AW)


Submitted:   February 28, 2011            Decided:   March 9, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Titus Thomas, Appellant Pro Se. Rex Schultz Gordon, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                 3
PER CURIAM:

              In these consolidated appeals, Titus Thomas challenges

the    district       court’s    orders    denying      relief    on    his     42   U.S.C.

§ 1983       (2006)     complaints,       denying    reconsideration            of    those

orders, and denying Thomas’ motions to compel discovery and for

the appointment of counsel.                We have reviewed the record and

find    no    reversible        error.     Accordingly,        we      affirm    for   the

reasons stated by the district court.                    See Thomas v. Middleton,

No. 8:10-cv-01478-AW (D. Md. Nov. 17 & Dec. 8, 2010); Thomas v.

Middleton, No. 8:10-cv-01494-AW (D. Md. Nov. 17 & Dec. 8, 2010);

Thomas v. Huff, No. 8:10-cv-02153-AW (D. Md. Dec. 8 & Dec. 29,

2010); Thomas v. Ajala, No. 8:10-cv-02090-AW (D. Md. Dec. 29,

2010); Thomas v. Tichnell, No. 8:10-cv-02523-AW (D. Md. Dec. 29,

2010).       We further deny Thomas’ motions for the appointment of

counsel.       We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented       in    the     materials

before    the    court     and    argument      would    not     aid   the    decisional

process.

                                                                                 AFFIRMED




                                            4